DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-24 and 28-40 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Noiles et al.  (US 4473077 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Noiles et al.  (US 4473077 A) in view of Padget et al. (US 20060074407 A1).
Regarding claim 16, Noiles et al. discloses an extension assembly for operably connecting an end effector (12) to an electrosurgical instrument (10), the extension assembly comprising: 
an outer sleeve (60 or 610); a frame assembly (70 or 600) received within the outer sleeve; an inner flexible band assembly (80-cables81/sheath 83, figs. 5-11) slidably disposed within the frame assembly for performing a first function (driving trocar/anvil 30/20); an outer flexible band assembly (704a/704b or 700/710) disposed within the frame assembly and radially outward of the inner flexible band assembly (fig. 11), 
the outer flexible band assembly (704a/704b or 700/710) being moveable relative to the frame assembly and the inner flexible band assembly for performing a second function (articulate); and 
a trocar assembly (30) disposed within the frame assembly radially inward of the inner flexible band assembly and including a trocar member (20) for performing a third function (clamping/compressing tissue, col. 4, lines 1-67, col. 8, line 1- col. 12, line 32  figs. 3-21).
Regarding claim 31, Noiles et al. discloses an extension assembly for operably connecting an end effector (12) to an electrosurgical instrument (10), the extension assembly comprising: 
an outer sleeve (60 or 610);  having proximal and distal portions (figs. 3-11); a frame assembly (60 or 610); received within the outer sleeve;
an inner flexible band assembly (80-cables81/sheath 83, figs. 5-11) slidably disposed within the frame assembly for performing a first function (driving trocar/anvil 30/20); an outer flexible band assembly (704a/704b or 700/710) slidably disposed within the frame assembly and relative to the inner flexible band assembly for performing a second function (articulate); and a trocar assembly (30) disposed within the frame assembly and including a trocar member (20) disposed within the frame assembly radially inward of the inner flexible band assembly for performing a third function (clamping/compressing tissue, col. 4, lines 1-67, col. 8, line 1- col. 12, line 32  figs. 3-21).
Regarding claims 39, Noiles et al. discloses an extension assembly for operably connecting an end effector to an electrosurgical instrument, the extension assembly comprising: 
an outer sleeve (610); a frame assembly (600) received within the outer sleeve (610); 
an inner flexible band assembly (80/704a/704b, figs. 5-11) slidably disposed within the frame assembly (600) for performing a first function; 
an outer flexible band assembly (700/710) slidably disposed within the frame assembly (600) and relative to the inner flexible band assembly for performing a second function, 
the outer flexible band assembly including a first flexible band (700) and a spaced apart second flexible band (710), the inner flexible band assembly (80) being disposed between the first and second flexible bands of the outer flexible band assembly (700/710); and a trocar assembly (20/30 or alternatively 80) disposed within the frame assembly radially inward of the inner flexible band assembly and including 
a trocar member (anvil 20) for performing a third function (clamping/compressing tissue, col. 4, lines 1-67, col. 8, line 1- col. 12, line 32  figs. 3-21).
Regarding claims 40, Noiles et al. discloses the inner flexible band assembly includes a first flexible band (704a or 80) and a spaced apart second flexible band (704b or 80).
egarding claims 23 and 32, Noiles et al. discloses the trocar member is configured for operable connection with an anvil assembly (20) wherein the inner flexible band assembly includes a proximal portion configured for connection to a first linear drive member (160) and the outer flexible band assembly (704a/704b or 700/710) includes a proximal portion configured for connection to a second linear drive member (44/52).
Regarding claim 17, Noiles et al. discloses the inner flexible band assembly includes a proximal end configured for connection to a first linear drive member and the outer flexible band assembly includes a proximal end configured for connection to a second linear drive member (both inner and outer band assemblies are capable and configured for connection to a linear drive member if desired)
Regarding claims 18, 20, and 33, Noiles et al. discloses a proximal end of the trocar assembly (20/30) is configured for connection to a rotatable drive shaft (160), further including a connection assembly configured for operable connection with an end effector (12) wherein a distal end of the inner flexible band assembly includes a flange (T shaped flange shown in figs. 7-11) configured for operable connection with an end effector capable and configured for connection to a linear drive member if desired)
Regarding claims 19, Noiles et al. discloses rotation of the rotatable drive (160) shaft causes linear advancement of the trocar member (20/30).
Regarding claims 21-22 and 34-35, Noiles et al. discloses a distal end of the outer flexible band assembly includes a flange (T shaped flange shown in figs. 7-11) configured for operable connection with an end effector (connecting portions of 80).
Regarding claim 24, Noiles et al. discloses a link assembly (700/76) for operable connection with the trocar assembly, the link assembly including a first shaft (76) pivotally secured to a second shaft (66 or 700/702) and a coupling member (702).
Regarding claims 28 and 36, Noiles et al. discloses the outer sleeve includes proximal and distal ends and the frame assembly includes at least one seal member (64), the at least one seal member creating a seal between the proximal and distal ends of the outer sleeve (figs. 3-21).
Regarding claims 29 and 37, Noiles et al. discloses the outer sleeve is curved along its length (figs. 1-14).
Regarding claims 30 and 38, Noiles et al. discloses the inner and outer flexible band assemblies each include first and second flexible bands (col. 4, lines 1-67, col. 8, line 1- col. 12, line 32  figs. 3-21).
In the In the alternative if it can be argued that, Noiles et al. does not disclose the inner and outer flexible band assemblies each include first and second flexible bands, at least one seal member creating a seal between the proximal and distal ends of the outer sleeve, a link assembly for operable connection with the trocar assembly, flange portion configured for operable connection with an end effector-
Padget et al. teaches a similar an extension assembly (10) for operably connecting an end effector to an electrosurgical instrument, the extension assembly comprising: an outer sleeve (110 [0064, 0067], fig. 14); a frame assembly (26/28) received within the outer sleeve; an inner flexible band assembly (80 or 91) slidably disposed within the frame assembly for performing a first function; an outer flexible band assembly (31/33 [0047]) disposed within the frame assembly and radially outward of the inner flexible band assembly ([0053], figs. 8-13), the outer flexible band assembly being moveable relative to the frame assembly and the inner flexible band assembly for performing a second function (articulate [0055-0058]); and a trocar assembly (20/82/42, fig. 2 [0048] and/or electrical ablation device or thermal couple) disposed within the frame assembly and including a trocar member for performing a third function [0047-0063], figs. 8-13) with a proximal end of the trocar assembly (20/82/42, fig. 2 [0048]) is configured for connection to a rotatable drive shaft (93, [0056], fig. 9), further including a connection assembly configured for operable connection with an end effector (42 comprises connection with various effectors [0048]) wherein a distal end of the inner flexible band assembly includes a flange (90, [0053] fig. 8) configured for operable connection with an end effector (20/82/42, fig. 2 [0048]), a rotation of the rotatable drive (93) shaft causes linear advancement of the trocar member (rotation will cause linear when using the reciprocating movement (20/82/42, fig. 2 [0048-0054]), a distal end of the outer flexible band assembly includes a flange (86) configured for operable connection with an end effector (connecting bars of 82 [0053]) and a link assembly (bars at 86 [0053]) for operable connection with the trocar assembly, the link assembly including a first shaft (bar) pivotally secured to a second shaft (42) and a coupling member (82, [0048-0063], figs. 2 and 11) and at least one seal member (28/31d or end members shown in figs. 1 and 8), the at least one seal member creating a seal between the proximal and distal ends of the outer sleeve (figs. 14-16).
Given the teachings of Noiles et al. to have a flexible band assembly with inner and outer band assemblies, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify flexible band assembly with the inner and outer flexible band assemblies each include first and second flexible bands, at least one seal member creating a seal between the proximal and distal ends of the outer sleeve, a link assembly for operable connection with the trocar assembly, flange portion configured for operable connection with an end effector for having the desired rigidity and flexibility of the drive member and for connecting to different effectors as taught by Padget et al. 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-24 and 28-40 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731